-3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2016006753 in view of Stewart  698 and Okamoto 974

Japan figur2has housing 15  terminal 12  and wire 18  molded in housing     15       Obvious to  add coil spring in terminal in view of  Sterwart at  at 40 and to use a relay terminal in view of  Okamoto  at 14   The coil spring provides better contacting  Also obvious to use a holding  member in view of Stewart at 28  to retain the spring
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.SPE  TC Patel 571 272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832